NUMBER 13-16-00698-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


                   IN RE NORMA RIVERA, RALPH RIVERA,
                      AND TEXAS WRECKER SERVICE


                        On Petition for Writ of Mandamus.


                                        ORDER

               Before Justices Rodriguez, Garza and Longoria
                             Order Per Curiam

       Relators, Norma Rivera, Ralph Rivera, and Texas Wrecker Service, filed a petition

for writ of mandamus in the above cause on December 27, 2016. Through this original

proceeding, relators seek to compel the trial court to dismiss the underlying case for want

of prosecution. The Court requests that the real parties in interest, D. L. Resendez, R.

Schalman d/b/a Apollo Towing and Easy Rider Wrecker Service, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for
writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                      PER CURIAM

Delivered and filed the
29th day of December, 2016.




                                               2